                   Case 2:20-cv-01196-JCC Document 81 Filed 08/26/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JESSE G. COOPER, et al.,                                CASE NO. C20-1196-JCC
10                              Plaintiffs,                  ORDER
11            v.

12   WHATCOM COUNTY, et al.,

13                              Defendants.
14

15            This matter comes before the Court on Plaintiffs’ Motion or Leave to File an Amended
16   Complaint (Dkt. No. 75). Having thoroughly considered the briefing and the relevant record, the
17   Court finds oral argument unnecessary and hereby GRANTS the motion for the reasons explained
18   below.
19            Plaintiffs filed a civil rights complaint in August 2020 (Dkt. No. 1), which the now seek
20   leave to amend. (See Dkt. No. 75.) “The court should freely give leave to amend when justice so
21   requires.” Fed. R. Civ. P. 15(a)(2). Plaintiffs would like to add as a defendant Dr. Ralph Weiche,
22   whose alleged involvement in providing medical care to Plaintiff Paula Jefferson was, Plaintiffs
23   assert, not known when Plaintiffs initially filed suit. (See Dkt. No. 75 at 2.) Plaintiffs’ original
24   complaint alleges that an unnamed hospital employee took specific actions with respect to
25   Jefferson; their proposed amendment identifies this employee as Dr. Weiche. (See, e.g., Dkt. No.
26   76-2 at 11 (highlighting proposed additions and striking proposed deletions).)


     ORDER
     C20-1196-JCC
     PAGE - 1
               Case 2:20-cv-01196-JCC Document 81 Filed 08/26/21 Page 2 of 2




 1          Plaintiffs’ motion indicates that Defendant PeaceHealth has objected to Plaintiffs’

 2   proposed amendment on statute of limitation grounds; and Plaintiff thus makes arguments based

 3   on tolling and relation back of the proposed amendment. (Dkt. No. 75 at 2, 4–6.) The Court need

 4   not resolve any statute of limitations issues because Defendants have not filed an opposition to

 5   Plaintiffs’ request for leave. See W.D. Wash. Local Civ. R. 7(b)(2) (failure to file papers opposing

 6   a motion, other than one seeking summary judgment, “may be considered by the court as an

 7   admission that the motion has merit.”). Moreover, based on Plaintiffs’ briefing, the Court believes

 8   that justice requires granting leave to amend.
 9          For the foregoing reasons, Plaintiffs’ motion for leave to amend their complaint (Dkt. No.
10   75) is GRANTED. Plaintiff will file the proposed Amended Complaint submitted as Exhibit B to
11   its counsel’s declaration in support of Plaintiffs’ motion for leave to amend. (Dkt. No. 76-2.)
12          DATED this 26th day of August 2021.




                                                          A
13

14

15
                                                          John C. Coughenour
16                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1196-JCC
     PAGE - 2
